UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1589



DAVID P. FARLEY,

                                               Plaintiff - Appellant,

          versus


DAVID J. MARTIN, Owner-President of Martin
Properties; BOB DASCOMBE, Senior Vice Presi-
dent Martin Properties; STRICKLAND CONSULTING
SERVICES, INCORPORATED; R.W. MOORE EQUIPMENT
COMPANY, INCORPORATED,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-01-218-5-F)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David P. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      David P. Farley appeals from the district court’s order

dismissing his suit as frivolous.        We have reviewed the record and

the   district   court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court.

Farley v. Martin, No. CA-01-218-5-F (E.D.N.C. Mar. 28, 2001).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                AFFIRMED




                                     2